Concurring Opinion by
Spaulding, J.:
I concur in Judge Ceecone’s opinion affirming the order of the lower court and additionally note the similar reasoning expressed in our recent opinion in Friestad v. Travelers Indemnity Company, 222 Pa. Superior Ct. 559, 295 A. 2d 135 (1972). I feel compelled, however, to once again urge the Supreme Court to reconsider the holding on which these decisions are based.
“Our Supreme Court has steadfastly clung to the so-called ‘McWilliams Rule’,1 which holds that: ‘A declaratory judgment proceeding should not be entertained if there exists another established and appropriate remedy.’ C. H. Pitt Corp. v. Ins. Co. of North *17Amer., 435 Pa. 381, 385, 257 A. 2d 857 (1989); Bierkamp v. Rubinstein, 432 Pa. 89, 246 A. 2d 654 (1968).” Friestad, id. at 560-61. As noted in Mr. Justice Robert’s dissenting opinion in G. H. PUt, supra, at 386, tbis holding ignores “the explicit language of the Uniform Declaratory Judgments Act, Act of June 18, 1923, P. L. 840, §6, as amended, 12 P.S. §836, . . . [providing] that the availability of other relief, legal or equitable, ‘shall not debar a party from the privilege of obtaining a declaratory judgment or decree in any case where the other essentials to such relief are present. . . .’ [Citation omitted.]” The Supreme Court’s holdings, therefore, continue to directly countervene the effective operation of Pennsylvania’s declaratory judgment legislation, and I urge the present Court to reconsider the issue.

 Propounded in McWilliams v. McCabe, 406 Pa. 644, 179 A. 2d 222 (1962).